 Case 2:18-cv-00509-JRG Document 3 Filed 11/19/18 Page 1 of 2 PageID #: 18




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 UNILOC 2017 LLC                                   Civil Action No. 2:18-cv-00509

        Plaintiff,

 v.
                                                   PATENT CASE
 HUAWEI DEVICE USA, INC. and
 HUAWEI DEVICE CO. LTD.
                                                   JURY TRIAL DEMANDED
        Defendants.

                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Plaintiff Uniloc 2017 LLC files this disclosure statement pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure:

       The parent of Uniloc 2017 LLC is CF Uniloc Holdings LLC.

       No publicly-held corporation owns ten percent (10%) or more of the stock of Uniloc

2017 LLC.
 Case 2:18-cv-00509-JRG Document 3 Filed 11/19/18 Page 2 of 2 PageID #: 19




Date: November 19, 2018                     Respectfully submitted,


                                            /s/ Paul J. Hayes
                                            Paul J. Hayes (Lead Attorney)
                                            Massachusetts State Bar No. 227000
                                            Kevin Gannon
                                            Massachusetts State Bar No. 640931
                                            Aaron Jacobs
                                            Massachusetts State Bar No. 677545
                                            PRINCE LOBEL TYE LLP
                                            One International Place, Suite 3700
                                            Boston, MA 02110
                                            Tel: (617) 456-8000
                                            Fax: (617) 456-8100
                                            Email: phayes@princelobel.com
                                            Email: kgannon@princelobel.com
                                            Email: ajacobs@princelobel.com
                                            Edward R. Nelson III
                                            ed@nbafirm.com
                                            Texas State Bar No. 00797142
                                            NELSON BUMGARDNER ALBRITTON P.C.
                                            3131 West 7th Street, Suite 300
                                            Fort Worth, TX 76107
                                            Tel: (817) 377-9111

                                            Shawn A. Latchford
                                            shawn@nbafirm.com
                                            Texas State Bar No. 24066603
                                            NELSON BUMGARDNER ALBRITTON P.C.
                                            111 West Tyler Street
                                            Longview, Texas 75601
                                            Tel: (903) 757-8449
                                            Fax: (903) 758-7397

                                            ATTORNEYS FOR THE PLAINTIFF


                               CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-
5(a)(3) on November 19, 2018.

                                            /s/ Paul J. Hayes
                                            Paul J. Hayes




                                               2
3015485.v1
